UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21591 AMERICAN CENTURY ASSET ALLOCATION PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 07-31 Date of reporting period: 10-31-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings One Choice SM 2015 Portfolio October 31, 2013 One Choice 2015 Portfolio - Schedule of Investments OCTOBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS — 100.0% DOMESTIC EQUITY FUNDS — 41.2% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Heritage Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 37.4% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class MONEY MARKET FUNDS — 9.3% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 6.7% International Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 5.4% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $984,464,596) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments — Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2013 follows: July 31, 2013 October 31, 2013 Fund/Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class — — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class — — NT Heritage Fund Institutional Class — — NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class Real Estate Fund Institutional Class — — High-Yield Fund Institutional Class — — Inflation-Adjusted Bond Fund Institutional Class — — — NT Diversified Bond Fund Institutional Class ) Premium Money Market Fund Investor Class — — International Bond Fund Institutional Class — — — NT Emerging Markets Fund Institutional Class — — NT International Growth Fund Institutional Class — — $ (1) Distributions received includes distributions from net investment income and from capital gains, if any. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings One Choice SM 2015 Portfolio R6 October 31, 2013 One Choice 2015 Portfolio R6 - Schedule of Investments OCTOBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS — 100.0% DOMESTIC EQUITY FUNDS — 40.9% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 37.7% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class MONEY MARKET FUNDS — 9.4% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 6.7% International Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 5.3% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $6,117,788) OTHER ASSETS AND LIABILITIES † ) TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at ipro.americancentury.com or upon request at 1-800-378-9878. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The cost of investments for federal income tax purposes was the same as the cost for financial reporting purposes. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2013 follows: July 31, 2013 October 31, 2013 Fund/Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class 54 27 — NT Equity Growth Fund Institutional Class 73 11 NT Growth Fund R6 Class 47 — NT Heritage Fund R6 Class 55 11 — NT Large Company Value Fund R6 Class 42 14 NT Mid Cap Value Fund R6 Class 87 28 4 NT Small Company Fund Institutional Class 46 12 1 Real Estate Fund R6 Class 11 5 2 High-Yield Fund R6 Class 2 Inflation-Adjusted Bond Fund Institutional Class 2 — NT Diversified Bond Fund R6 Class 9 Premium Money Market Fund Investor Class — 1 International Bond Fund R6 Class 6 — NT Emerging Markets Fund R6 Class 10 83 5 — NT International Growth Fund R6 Class 39 — $ (1)Distributions received includes distributions from net investment income and from capital gains, if any. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings One Choice SM 2020 Portfolio October 31, 2013 One Choice 2020 Portfolio - Schedule of Investments OCTOBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS — 100.0% DOMESTIC EQUITY FUNDS — 43.8% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Heritage Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 36.2% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 7.4% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 6.9% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.7% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $950,278,884) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2013 follows: July 31, 2013 October 31, 2013 Fund/Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class — NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class — NT Heritage Fund Institutional Class — NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class Real Estate Fund Institutional Class High-Yield Fund Institutional Class ) Inflation-Adjusted Bond Fund Institutional Class ) — NT Diversified Bond Fund Institutional Class ) NT Emerging Markets Fund Institutional Class ) — NT International Growth Fund Institutional Class — Premium Money Market Fund Investor Class — International Bond Fund Institutional Class ) — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings One Choice SM 2020 Portfolio R6 October 31, 2013 One Choice 2020 Portfolio R6 - Schedule of Investments OCTOBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS — 100.0% DOMESTIC EQUITY FUNDS — 43.9% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund R6 Class NT Heritage Fund R6 Class NT Large Company Value Fund R6 Class NT Mid Cap Value Fund R6 Class NT Small Company Fund Institutional Class Real Estate Fund R6 Class DOMESTIC FIXED INCOME FUNDS — 36.1% High-Yield Fund R6 Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund R6 Class INTERNATIONAL EQUITY FUNDS — 7.4% NT Emerging Markets Fund R6 Class NT International Growth Fund R6 Class MONEY MARKET FUNDS — 6.9% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 5.7% International Bond Fund R6 Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $18,300,197) OTHER ASSETS AND LIABILITIES † 3 TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at ipro.americancentury.com or upon request at 1-800-378-9878. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2013 follows: July 31, 2013 October 31, 2013 Fund/Underlying Fund Share Balance Purchase Cost ($) Sales Cost ($) Realized Gain (Loss) Distributions Received Share Balance Market Value ($) NT Core Equity Plus Fund Institutional Class 54 ) — NT Equity Growth Fund Institutional Class ) 11 NT Growth Fund R6 Class ) — NT Heritage Fund R6 Class 75 ) — NT Large Company Value Fund R6 Class ) 14 NT Mid Cap Value Fund R6 Class ) 4 NT Small Company Fund Institutional Class 46 ) 1 Real Estate Fund R6 Class 14 ) 2 High-Yield Fund R6 Class 9 Inflation-Adjusted Bond Fund Institutional Class 5 — NT Diversified Bond Fund R6 Class (6 ) NT Emerging Markets Fund R6 Class 38 60 — NT International Growth Fund R6 Class ) — Premium Money Market Fund Investor Class — 5 International Bond Fund R6 Class (9 ) — $ $ $ ) $ $ (1) Distributions received includes distributions from net investment income and from capital gains, if any. (2) Non-income producing. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings One Choice SM 2025 Portfolio October 31, 2013 One Choice 2025 Portfolio - Schedule of Investments OCTOBER 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) MUTUAL FUNDS — 100.0% DOMESTIC EQUITY FUNDS — 47.2% NT Core Equity Plus Fund Institutional Class NT Equity Growth Fund Institutional Class NT Growth Fund Institutional Class NT Heritage Fund Institutional Class NT Large Company Value Fund Institutional Class NT Mid Cap Value Fund Institutional Class NT Small Company Fund Institutional Class Real Estate Fund Institutional Class DOMESTIC FIXED INCOME FUNDS — 34.1% High-Yield Fund Institutional Class Inflation-Adjusted Bond Fund Institutional Class NT Diversified Bond Fund Institutional Class INTERNATIONAL EQUITY FUNDS — 9.3% NT Emerging Markets Fund Institutional Class NT International Growth Fund Institutional Class MONEY MARKET FUNDS — 5.0% Premium Money Market Fund Investor Class INTERNATIONAL FIXED INCOME FUNDS — 4.4% International Bond Fund Institutional Class TOTAL INVESTMENT SECURITIES — 100.0% (Cost $1,536,641,258) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% Notes to Schedule of Investments † Category is less than 0.05% of total net assets. Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Underlying Funds The fund invests in a combination of underlying American Century Investments funds. The fund’s asset allocation is intended to diversify investments among stocks, bonds, and cash equivalents. The portfolio holdings of each underlying fund are available at americancentury.com or upon request at 1-800-345-2021. 2. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Investments in the underlying funds are valued at their reported net asset value. 3. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 1. The Schedule of Investments provides additional information on the fund's portfolio holdings. 4. Federal Tax Information As of October 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. 5. Affiliated Company Transactions Investments are funds within the American Century Investments family of funds, of which certain funds may be deemed to be under common control because of the same board of directors. A summary of transactions for each underlying fund for the three months ended October 31, 2013 follows: July 31, 2013 October 31, 2013 Fund/Underlying Fund Share Balance Purchase
